El Juez Presidente Sr. Quiñones,
emitió la siguente opinión:
Resultando: que diligenciado convenientemente el man-damiento librado para la presentación del preso Paulino Torres ante el que provee, se ha celebrado la vista con asistencia del interesado y de su abogado defensor y del representante del Ministerio Fiscal, que se ha opuesto en el acto á la excar-celación solicitada.
Considerando: que el peticionario Paulino Torres no ha sido privado del derecho que le concedía el Código de En-juiciamiento Criminal vigente en esta Isla para pedir un juicio por jurado; pero no habiendo hecho uso de ese derecho en el acto de la lectura de la acusación, en el que ha podido ejercitarlo con pleno conocimiento de la causa, ha debido estimarse prescrito su derecho, para pedir el Jurado con pos-terioridad á dicho acto, y quedó por consiguiente el Tribunal del Distrito en aptitud para celebrar el juicio y dictar la sen-tencia que estimara procedente, á tenor de lo que ordena sobre el particular el artículo 178 del citado Código de En-juiciamiento Criminal.
Considerando, por tanto, que habiendo juzgado de la causa el Tribunal del Distrito de Mayagüez con perfecta compe-tencia, no se ha extralimitado de su jurisdicción, ni se en-cuentra comprendido el caso en ninguno de los números del artículo 483 del Código de Enjuiciamiento Criminal, que se citan como fundamento del recurso interpuesto. Se declara no haber lugar á la excarcelación del preso Paulino Torres, el que deberá ser devuelto á la Cárcel de Mayagüez bajo la custodia del Alcaide de dicho establecimiento penal, con las costas á cargo del promovente.